              Case 1:17-cv-00735-RDB Document 30 Filed 12/14/18 Page 1 of 2
                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of Maryland

Dana Brusca                                              Suite 400                    DIRECT: 410-209-4842
Assistant United States Attorney                         36 S. Charles Street           MAIN: 410-209-4800
Dana.Brusca@usdoj.gov                                    Baltimore, MD 21201-3119        FAX: 410-962-9293




                                                         December 14, 2018

Honorable Richard D. Bennett
United States District Judge
United States Courthouse
101 West Lombard Street
Baltimore, Maryland 21201

           Re:        United States v. $189,150.00 in U.S. Currency, Civil No. RDB-17-0735

Dear Judge Bennett:

        I write to provide the Court with a status report in accordance with the scheduling order
governing this case, ECF No. 27. Pursuant to the scheduling order, the discovery period is set to
expire on December 15, 2018. However, discovery is not complete. Despite repeated attempts by
the government to request relevant information from the claimant through interrogatories and
document requests, and despite considerable extensions to the claimant’s deadlines, the claimant
has failed to respond to the government’s discovery requests.

       This case was filed in March 2017. The government issued initial discovery requests in
the form of special interrogatories in May 2017. The claimant responded in June with minimal
responses consisting primarily of objections; moreover, the claimant failed to submit his responses
under penalty of perjury as required by the Civil Rules. The government thereafter moved to
compel, and the Court granted the motion and ordered the claimant to respond in full to the
government’s special interrogatories by September 29, 2017. The government finally received the
claimant’s amended responses on November 20, 2017.

       In April 2018, the Court denied the claimant’s motion to dismiss and entered a discovery
schedule in this case.

        On May 8, 2018, the government served the claimant written discovery requests in the form
of interrogatories and document requests. In lieu of responding to these requests, in late May, the
claimant requested a 90-day extension “to gather all information and look for an attorney.” The
Court granted the claimant request for an extension, which reset the claimant’s response deadline
to September 5, 2018, at the latest. The claimant failed to respond to the government’s discovery
requests and no attorney filed an appearance on the claimant’s behalf by that time.

       On September 28, 2018, the government sent a letter notifying the claimant that his
responses were past due, offering an additional extension of 14-days to submit his responses, and
explaining that if he failed to respond, then the government may seek appropriate sanctions
         Case 1:17-cv-00735-RDB Document 30 Filed 12/14/18 Page 2 of 2

including the dismissal of his claim. Nevertheless, the claimant did not respond by this further
extension to October 12, 2018.

         To date, the claimant has failed to respond to the government’s discovery requests issued
on May 8, 2018. In fact, the government has not received any communications from the claimant
since he filed his motion for a 90-day extension on May 21. Moreover, no attorney has appeared
in this case on the claimant’s behalf.

        The government now intends to file a motion to strike the claim for failing to respond to
discovery requests. The government has been diligent in its attempts to move discovery forward
while also providing the claimant with extensions and fair warnings as to the consequences of his
noncompliance. The government will file its motion before the expiration of the dispositive
pretrial motions deadline set forth in the scheduling order as January 31, 2019.



                                                    Very truly yours,

                                                    Robert K. Hur
                                                    United States Attorney


                                                    _____________/s/_______________
                                                    Dana Brusca
                                                    Assistant United States Attorney

cc:    Michael Strohl (via certified mail)



APPROVED:


_________________________                                   _______________
Richard D. Bennett                                          Date
United States District Judge
